147 Ga. App. 880 (1978)
251 S.E.2d 840
LOWERY
v.
HORN et al.
56726.
Court of Appeals of Georgia.
Submitted October 17, 1978.
Decided November 2, 1978.
Calhoun, Cohen & Associates, Andrew W. Estes, for appellant.
Jack H. Usher, for appellees.
WEBB, Judge.
The appellant's brief contains no citation to the record in support of the errors enumerated as required by Rule 18 (c) (3) of this court. "`The burden is always on the appellant in asserting error to show it affirmatively by the record.' [Cits.]" Smith v. Forrester, 132 Ga. App. 426 (1) (208 SE2d 199) (1974). "The brief cannot serve in the place of the record or the transcript for the purpose of demonstrating error or for supporting a claim of error." Maloy v. Dixon, 127 Ga. App. 151, 154 (193 SE2d 19) (1972); Finley v. Franklin Aluminum Co., 132 Ga. App. 70, 71 (1) (207 SE2d 543) (1974).
Judgment affirmed. Qullian, P. J., and McMurray, J., concur.